DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
At least one foreign patent has been cross-off on an IDS listing by the examiner due to a copy of the patent not being provided by applicant.  An abstract of a document does not satisfy the requirement for the document itself.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention: 
In claim 9, there is lack of antecedent basis for “the first type of manual engagement”. 
In claim 13, there is lack of antecedent basis for “the rechargeable battery”. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 12-14, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizrahi (US 2018/0146826). Regarding claim 1, Mizrahi discloses a blender comprising a base assembly (208), a container assembly (102), a blending component (104), a power interface (204 and/or 318), and control circuitry (see Fig. 13), wherein the base assembly includes an electric motor (114) configured to drive rotation of the blending component.  Two modes (such as “on” and “off”, see [0026]) are disclosed.  Regarding claims 2 and 16, a rechargeable battery (508); a USB interface (see [0046) are disclosed. Regarding claim 3, a power button (204 or 318) is disclosed.  Claims 4-6, 9, 10 and 12 fail to further structurally limit the claim structure, nonetheless two types of manual engagement are disclosed, see [0026], [0066] and [0067].  Regarding claim 7, the blending component is a set of blades (part of 104).   Regarding claim 8, detector (310) is disclosed.  Regarding claim 13, the electrical motor is permanently integrated into the base assembly (see Fig. 12). Regarding claim 14, first and second mechanical couplings are disclosed.  Regarding claim 18, a volume of 16.5 ounces is disclosed (see [0032]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mizrahi (US 2018/0146826).  The blender of Mizrahi was discussed above. The blending component is not permanently mounted to the base assembly.  See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) concerning making parts integral.  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mizrahi (US 2018/0146826) in view of Pryor et al. (US 2008/0221739).  The blender of Mizrahi was discussed above.  A magnetic element is not disclosed.  Pryor teaches a magnetic element (36). It would have been obvious to one of ordinary skill in the art to have provided the blender of Mizrahi with a magnetic element as taught by Pryor to improve safety (see [0032]).  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mizrahi (US 2018/0146826) in view of Bertsch (US 10,399,050).  The blender of Mizrahi was discussed above.  Wireless charging capability is not explicitly disclosed.  Bertsch explains that wireless charging is an alternative manner of charging for batteries of blenders (see column 6, lines 7-20).  It would have been obvious to one of ordinary skill in the art to have provided a wireless changing capability as Bertsch constitutes evidence that wireless charging is an art recognized alternative to other manners of charging.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,828,612. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the pending claims are disclosed or suggested by the issued claims. 
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,383,482. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the pending claims are disclosed or suggested by the issued claims. 














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774